Citation Nr: 1416650	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-30 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office In
 Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected status post left knee arthroscopic medial meniscus debridement with chondromalacia and degenerative joint disease (DJD) and right wrist degenerative joint disease, to include consideration of separate ratings for the left knee and right wrist.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected status post right middle finger laceration with residual terminal phalanx paresthesia.

3.  Entitlement to an initial compensable rating for service-connected status post right middle finger laceration with residual scar.

4.  Entitlement to an initial compensable rating for service-connected pes planus.

5.  Entitlement to an initial compensable rating for service-connected pseudofolliculitis barbae.

6.  Entitlement to service connection for right elbow disability.

7.  Entitlement to service connection for chest pain/reflux/esophagitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1988 to August 1988 and from September 1988 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a February 2014 Board video conference hearing at the RO.  A transcript is of record.  

Additional evidence with a written waiver of preliminary RO review were received in February 2014.
  
By statement received in February 2014, the Veteran withdrew the issue of service connection for hernia hiatal.  However, the record does not reflect that the RO had adjudicated such a claim.  Nevertheless, the Board will not refer this issue to the RO since the Veteran is clearly not making a claim.  

The issue of entitlement to service connection for sleep apnea, however, has been raised by the record (specifically at the February 2014 Board videoconference hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013).  

The issue of entitlement to an initial rating in excess of 10 percent for service-connected status post left knee arthroscopic medial meniscus debridement with chondromalacia and degenerative joint disease (DJD) and right wrist degenerative joint disease, to include consideration of separate ratings for the left knee and right wrist, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected status post right middle finger laceration with residual terminal phalanx paresthesia is not manifested by moderate incomplete paralysis.

2.  The Veteran's service-connected status post right middle finger laceration with residual scar is not manifested a scar that is unstable or painful.  

3.  At the February 2014 Board videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, requested withdrawal of the following appeals: increased rating claims for service-connected pes planus and pseudofolliculitis barbae, and service connection claims for right elbow disability and for chest pain/reflux/esophagitis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected status post right middle finger laceration with residual terminal phalanx paresthesia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8599-8515 (2013).

2.  The criteria for entitlement to a disability evaluation in excess of 0 percent for the Veteran's service-connected status post right middle finger laceration with residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2013).

3.  The criteria for withdrawal of the appeal of entitlement to an initial compensable rating for service-connected pes planus by the appellant's authorized representative  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of an appeal of entitlement to an initial compensable rating for service-connected pseudofolliculitis barbae by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of an appeal of entitlement to service connection for right elbow disability by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The criteria for withdrawal of an appeal of entitlement to service connection for chest pain/reflux/esophagitis by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in October 2008.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
                                                                           
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
 
Duty to Assist

VA has obtained private and VA treatment records, assisted the Veteran in obtaining evidence, reviewed the Veteran's electronic files (VBMS and Virtual VA), afforded the Veteran a VA examination, and afforded him the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

I.  Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected status post right middle finger laceration with residual terminal phalanx paresthesia and residual scar warrant higher disability ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Factual Background 

A November 2008 VA examination report shows that the Veteran reported no other symptoms than numbness.  As for functional impairment, he reported that "as a professional sergeant, I've lost ability to type accurately on a keyboard; cannot use my middle finger effectively while working with cables or working with small circuitry and devices; cannot throw football well or play basketball very well; cannot get a firm grip on some things due to loss of feeling in the tip of the finger."  It was noted that the Veteran can do all the activities of daily living such as brush his teeth, cook, walk, shower, climb stairs, shop, vacuum, dress, dive and take out trash.  He had problems gardening and mowing because of pain in his elbows and knees.  It was noted that he worked as a computer technician and continued to work at the same job.  

Upon physical examination, the examiner noted a well-healed scar that measured 1.2 cm x less than 0.1 cm on the ventral aspect of the terminal phalanx and stated that this is associated with paresthesia of the phalanx distal to the healed scar.  The examiner noted that otherwise, there is no detectable alteration in the form or function of the hands and fingers bilaterally.  The examiner noted that the Veteran can tie shoelaces, fasten buttons and pick up a piece of paper and tear it.  The examiner noted that fingers 2 to 5 approximate the proximal transverse crease of the palm without difficulty.  He further noted that the thumbs reach the base of the fifth finger and touch the tip of each finger.  Hand strength was normal.  No fixed position was identified.  Range of motion showed the following: DIP joint flexion was from 0-70 degrees; PIP joint flexion was from 0 to 100 degrees; and MP joint flexion was from 0 to 90 degrees.  The examiner noted that pain, weakness, lack of endurance, fatigue or incoordination did not impact further on the range of motion after repetitive exercise.

The examiner diagnosed post traumatic injury to tip of right middle finger, well-healed scar with residual paresthesia in the terminal phalanx.  The examiner noted that the paresthesia is caused by dysfunction in the digital nerves to the finger.  

In a notice of disagreement received in December 2009, the Veteran asserted that the VA examination was inadequate "as the examiner NEVER checked for the pain and problems as described by the rating decision."  The Veteran further reported that his right middle finger causes severe functional impairment. 

At the February 2014 Board video conference hearing, the Veteran testified that he has been working in information technology (IT) since 2004 working on computer networks and work stations, and spent "a lot of time mousing...."  The Veteran asserted that his finger "handicaps me doing my work." 


Analysis
 
A.  Paresthesia

The Veteran's service-connected status post right middle finger laceration with residual terminal phalanx paresthesia has been rated by the RO under the provisions of Diagnostic Codes 8599-8515.

Diagnostic Code 8599 indicates that the disability is rated by analogy under a closely related injury (Diagnostic Code 8515-paralysis of the median nerve) in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Under Diagnostic Code 8515, ratings of 20 for the minor side and 30 percent for the major side are warranted for moderate incomplete paralysis of the median nerve.  Ratings of 40 percent for the minor side and 50 percent for the major side are warranted for severe incomplete paralysis of the median nerve.  Maximum ratings of 60 percent for the minor side and 70 percent for the major side are warranted for complete paralysis of the median nerve; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515. 

A rating in excess of 10 percent is not warranted.  There is no evidence of moderate incomplete paralysis of the middle finger.  While he reported difficulty, the Veteran was still able to type, work with cables/circuitry, and play basketball or throw a football.  There was additional evidence of dexterity and no complete loss of feeling as he was able to tie his shoes, button, pick up and tear paper, and perform activities of daily living.  Further, there was evidence that the finger approximated the proximal transverse crease of the palm without difficulty.  There was a full range of motion.  

The Board acknowledges that the Veteran claims severe functional impairment following the examination.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his parasthesia has been provided by an examiner who noted findings upon interview and physical examination of the Veteran.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   

Moreover, in a notice of disagreement received in December 2009, the Veteran asserted that the VA examination was inadequate "as the examiner NEVER checked for the pain and problems as described by the rating decision."  However, the examiner interviewed and physically examined the Veteran noting his reports of numbness and its effect on certain activities.  Moreover, the examiner observed and reported the range of motion of the Veteran's fingers and reported the measurements of the Veteran's scar.  In addition to providing a diagnosis, the examiner explained the cause of the Veteran's paresthesia.  Overall, there is nothing to indicate that the examiner provided a less than thorough examination.  

Staged ratings are not of application since the Veteran's status post right middle finger laceration with residual terminal phalanx paresthesia is adequately contemplated by the 10 percent rating during the entire time period in question.  The preponderance of the evidence is against the claim for evaluation in excess of 10 percent for service-connected status post right middle finger laceration with residual terminal phalanx paresthesia.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.  

B.  Scar 

The Veteran's service-connected service-connected status post right middle finger laceration with residual scar has been rated by the RO under the provisions of Diagnostic Code 7804.  Under this regulatory provision, a rating of 10 percent is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A maximum rating of 30 percent is warranted for five or more scars that are unstable or painful.  

Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): If one or more scare are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

38 C.F.R. § 4.118, Diagnostic Code 7804.

A rating of 10 percent is not warranted for the scar.  A November 2008 VA examination report shows one well-healed scar that measured 1.2 cm x less than 0.1 cm on the ventral aspect of the terminal phalanx.  The examiner noted no other detectable alteration in the form or function of the hands and fingers bilaterally.  The examiner also noted that there was no impact further on the range of motion due to pain, weakness, lack of endurance, fatigue or incoordination.  As the scar is not shown to be painful or unstable, a compensable rating is not warranted.

Turing to other applicable diagnostic codes, the area of the scar is not at least 6 square inches to warrant a compensable rating under Diagnostic Code 7801 for scars (not of the head, face, or neck) that are deep and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7801.
 
Staged ratings are not of application since the Veteran's residual scar is not productive of manifestations for a compensable rating at any time period in question.  The preponderance of the evidence is against the claim for a compensable rating for service-connected status post right middle finger laceration with residual scar.  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.  



Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected status post right middle finger laceration with residual terminal phalanx paresthesia and residual scar.  The Veteran's paresthesia is manifested by mild pain and numbness, and the specific nerve affected has been identified.  The schedular criteria provide for ratings based on location of the affected area, the type and severity of the paralysis of each nerve.  As for his residual scar, the size and the symptoms of the scar are already contemplated by the applicable criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Even if the Board were to find that the rating criteria were not adequate, referral for extraschedular would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's disability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, at one point during the hearing, the Veteran testified to going to VA appointments "after I retired."  However, the rest of his testimony indicates that he is still employed in IT and the Board will proceed with the analysis on that assumption.  The Veteran reported being in IT since 2004 and reported not missing work because of his disabilities including the middle finger.  Moreover, it does not appear that he is claiming that middle finger is the only disability affecting his employment as he has asserted that the tendonitis in his right wrist handicaps him.  Thus referral is not warranted. 

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no evidence of unemployability due to the service-connected status post right middle finger laceration with residual terminal phalanx paresthesia and residual scar.  Hence, further consideration of TDIU is not warranted.  

II.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  At the February 2014 Board videoconference hearing, the appellant, through his authorized representative, has withdrawn the increased rating claims for pes planus and pseudofolliculitis barbae, and service connection claims for right elbow disability and for chest pain/reflux/esophagitis.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the aforementioned claims.  Accordingly, the Board does not have jurisdiction to review these specific appeals, and they are dismissed.



ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected status post right middle finger laceration with residual terminal phalanx paresthesia is denied.

Entitlement to an initial compensable rating for service-connected status post right middle finger laceration residual scar is denied.

Entitlement to an initial compensable rating for service-connected pes planus is dismissed.

Entitlement to an initial compensable rating for service-connected pseudofolliculitis barbae is dismissed.

Entitlement to service connection for right elbow disability is dismissed.

Entitlement to service connection for chest pain/reflux/esophagitis is dismissed.


REMAND

Additional development is necessary for the remaining claim, in part because the Board believes that separate ratings for the left knee and right wrist should be considered as it appears that these disabilities are the result of separate incidents.  

Updated VA examinations are warranted for both joints.  The most current VA examination of record is dated in November 2008.  At the February 2014 Board videoconference hearing, the Veteran indicated that symptoms of his left knee have worsened.  In light of the Veteran's assertions that his disability has undergone a further increase in severity since the most recent examination, another VA examination is appropriate. VAOPGCPREC 11-95 (1995).  Furthermore, since the Veteran's wrist has been rated together with his knee, another VA examination to determine the severity of that joint is also warranted.

Additionally, there are outstanding private and VA treatment records that should be associated with the Veteran's claims file.  At the hearing, the Veteran testified that a Tricare primary provider referred him to Cape Fear Orthopedics.  An April 2013 private treatment from Cape Fear Orthopedics shows that he was seen at the request of Medical Care Westside for consultation of left knee pain.  Furthermore, the Veteran also testified to being treated at the VA after retirement and being given pain cream by a Dr. M at the VA in 2009.  Treatment reports from Medical Care Westside are not of record; and VA treatment records associated with the electronic file do not appear to be complete.  These records should be obtained before the Board can proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to obtain treatment records from Medical Care Westside.

2.  Appropriate action should be taken to request all pertinent VA records showing treatment for the wrist and knee (especially those reflecting treatment from 
Dr. M for the Veteran's knee). 

3.  After completion of the above, the Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of his status post left knee arthroscopic medial meniscus debridement with chondromalacia and degenerative joint disease.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported to allow for application of the rating criteria for his left knee disability.

4.  The Veteran should also be scheduled for an appropriate VA examination to ascertain the current severity of the Veteran's right wrist DJD.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for right wrist DJD. 

5.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of status post left knee arthroscopic medial meniscus debridement with chondromalacia and DJD and right wrist DJD (to include consideration of entitlement to separate ratings for the left knee and right wrist).  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


